         Case 1:16-cr-00826-PAE Document 527 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     16-CR-826-04 (PAE)
                       -v-
                                                                            ORDER
 DOMINGO RAMOS,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court directs the Government to respond to counsel’s letter (Dkt. No. 526). In

particular, the Court seeks (1) an explanation why Mr. Ramos has still not been transferred to a

permanent facility; (2) a date certain by which the Bureau of Prisons commits to transfer him to

such a facility; and (3) the Government’s response to Mr. Ramos’s application for a furlough,

given his protracted stay, adverse experiences in, and the conditions in the MCC. The

Government’s letter is due Tuesday, December 1, 2020. The Court grants defense counsel’s

request for a four-week extension of time to investigate Mr. Ramos’s other stated concerns.

       SO ORDERED.


                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: November 23, 2020
       New York, New York
